DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiticariu et al (US 2018/0246867) in view of Saund et al (US 2011/0007964) and Ho (US 2016/0179313) .
[Chiticariu et al (US 2018/0246867) has disclosed a system comprising (para 0046, Fig 6) a computer having memory, processor, bus, computer readable media, software (para 0048-0050), and user interface having necessary display and input devices (para 0051) for performing the disclosed supervised learning method of Chiticariu.]
one or more processor; and [Chiticariu – para 0047.]
one or more storage device having stored computer-executable instructions that are executable by the one or more processor [Chiticariu – para 0048-0051.] to implement a method for obtaining and utilizing key-value pairing ground truth for training a form processing model, the method comprising: [Chiticariu (para 0048-0051, abstract) has disclosed a system and method for receiving user input to label/annotate form/document image data (para 0022-0023  – annotation of a set of target documents related to a particular concept), wherein the label/annotation are the “key-value” and the “pairing” are the assignment of the label/annotation/”key-value” to portions of the form/document image data.]
identifying a plurality of forms to utilize for harvesting key-value pairing ground truth from for training a form processing model; [Chiticariu (para 0048-0051, abstract) has disclosed a system and method for receiving user input to label/annotate form/document image data (para 0022-0023). The process starting with the identification of a subset of a plurality of documents, said documents related to a specified target concept (para 0023). The form being a template or groundtruth for training the annotation of one or more documents (para 0026).]
identifying a subset of forms from the plurality of forms; [Chiticariu: The process starting with the identification of a subset of a plurality of documents, said documents related to a specified target concept (para 0023).]
presenting the subset of forms to the user within [Chiticariu (Fig 1 para 0024) set of forms/documents related to the subset having a target concept (para 0024) are presented to the user at a user interface in which input data from the use are supplied to form or change rules for the annotation of the documents. User input including 0024 AND 0025-0026) the user indication (selection/highlighting – para 0025-0026) of annotations on one or more of said document from created or pre-existing labels (para 0025-0026). Hence Chiticariu has disclosed displaying one or more of the subset of documents for labeling/annotation modification by said user (para 0032, 0041, and 0045 – GUI). Chiticariu has further disclosed displaying documents for evaluation of the annotator (para 0046) by the user. Chiticariu has not disclosed the following underlined claim limitations requiring the display of the subset of documents/form to the user “within two frames of an interface that are presented concurrently” as required by the following claim limitation. As per the below discussion of Chiticariu in view of Saund the details of a single full form view for annotation by user supplied interactions with a GUI have been disclosed. However, neither Chiticariu nor Saund have further disclosed the details of the underlines portions of the present claim limitations further requiring “two frames of an interface that are presented concurrently” and “concurrently presenting a thumbnail view of a plurality of forms in the subset of form with labeling status information for each form”.]
two frames of an interface that are presented concurrently [Ho has disclosed displaying (Fig 4-5, and para 0034-0037) a plurality of forms (item 406 of Fig 4) in at least two panes (Fig 4 items 406 and 402), wherein a full form view (Fig 4 items 402 and 408) and a set of thumbnails (pane 406 of Fig 4) corresponding to view of form pages with “labeling status information” for each form page ………]
[Chiticariu has disclosed presenting the user a form of a plurality of forms of a target concept to a user for annotation, but has not provided the details of the process of labeling or the user interface as required by the present set of claim limitations further requiring “including presenting a full form view….that is presented for labeling” “identifying one or more keys…..selecting the one or more keys”, “identifying one or more keys…..selecting the one or more keys”, “labeling at least a single form…..in response to user input activating the one or more keys and”, “further in response to receiving  from the displayed single form.”.]
including presenting a full form view that displays a single form from the subset that is presented for labeling, and [Saund: Labels are paired to regions of image data based on (para 0021, 0027, 0029) user selection (labels of Saund correspond to the “key values” of the present claim limitations).]
concurrently presenting a thumbnail view of a plurality of forms in the subset of forms with labeling status information for each form; [Ho (Fig 4) has disclosed the concurrent display of the full view form and thumbnails corresponding to documents (Fig 4 as discussed above). Ho (para 0037-0039 Fig 11-12) has disclosed that the visualization includes the validation of errors which are flagged as corrected or as errors.]
identifying one or more keys to use for labeling the forms based on user input selecting the one or more keys; [Saund (para 0030-0033) has disclosed indicating the selections of labeling the form based on the use of mouse clicks, drag motions, drop motions, double clicks of said mouse buttons, and the use of keyboard buttons inkling at least a “space-bar”.]
labeling at least the single form [Saund (Fig 3-4) single form view and labeling interface.] with the one or more keys in response to user input activating the one or more keys and [Saund (para 0030-0033) has disclosed indicating the selections of labeling the form based on the use of mouse clicks, drag motions, drop motions, double clicks of said mouse buttons, and the use of keyboard buttons inkling at least a “space-bar”.]
further in response to response to receiving corresponding user input selecting one or more associated values from the displayed single form; [Saund (Fig 3-4, para 0034-0035) has disclosed immediately providing a visualization of the chosen labels on the image document being labeled by the user.]
saving one or more key-value pairings particular selected keys and the corresponding user input as ground truth with the form or a separate ground truth data structure; and [Saund (para 0030-0033) has disclosed indicating the selections of labeling the form based on the use of mouse clicks, drag motions, drop motions, double clicks of said mouse buttons, and the use of keyboard buttons inkling at least a “space-bar”. The temporary/tentative form is generated by the selection process (para 0034-0035) and an output image and xml file are produced for the ground truth image (para 0044-0045 and 0002). Furthermore, Chiticariu has disclosed the saving of the results of the annotation for feeding into the learning algorithm.]
[Saund and Chiticariu are analogous art of image document process to label a document using a graphical user interface. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the graphical user interface used for annotation of documents based on user inputs of Chiticariu with the details for using the graphical user interface and user inputs associated therewith as disclosed by Saund to achieve the expected results of using a form document labeling GUI to label documents as required by the teachings of Chiticariu. The motivation for combining would have been to implement the non-detailed GUI of Chiticariu with a well-known method and system of implementing a GUI for labeling documents as disclosed by Saund to achieve the expected and required result of labeling a document using inputs from a GUI. Therefore, it would have been obvious to combine the teachings of Chiticariu with Saund to achieve the present set of claim limitations.]
[Ho and the teachings of Chiticariu in view of Saund have disclosed a graphical user interface used for manipulating the labeling of annotated forms based on user inputs, wherein the display of resulting annotations for evaluation by the user has been disclosed by Chiticariu and Ho.  It would have been obvious to modify the GUI for evaluating the results of annotation of Chiticariu in view of Saund with the concurrent display method of Ho wherein the display of an annotated form and thumbnail portions are done concurrently to facilitate the user interaction and evaluation of annotation of said form data. The motivation for combining would have been to implement a GUI based form labeling evaluation as disclosed by Chiticariu in view of Saund with the details of a well-known method of GUI based form labeling evaluation as disclosed by Ho to perform the expected results of evaluation of forms using a GUI as required by both the teachings of Chiticariu in view of Saund and the teachings of Ho. Furthermore, the display and visualization for comparison and evaluation using concurrent views increases the efficiency of the validation process (Fig 12, para 0038-0040 of Ho). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Chiticariu in view of Saund with the teachings of Ho to achieve the above set of claim limitations.]
train the model with the ground truth key-value pairing. [Chiticariu (para 0026-0027) has disclosed the use of the annotated document/form for training a machine learning model for further annotation of documents/forms.]

With respect to Claims 2 and 10: The computing system of claim 1, wherein the method further comprises: [Chiticariu (para 0026) has disclosed supplying a dataset based on the target concept to the user for labeling, training the dataset based on the user labeling, then a user based evaluation by displaying accuracy and errors to a user in the user interface (para 0028). Ho of Chiticariu in view of Ho and Saund, has disclosed displaying the full view of a form and thumbnails of related documents concurrently in a second pane of the user interface. Chiticariu discloses comparing the results of the training of labels to a threshold value (para 0028 and 0030), wherein if above the threshold then the results are acceptable and the trained model is published (para 0030), otherwise if below a threshold then the labeling may be edited and trained again in another iteration of the training process. The additional iterations can include more labeling data (para 0030) or data from another dataset that are the results of another annotator (para 0028).]
determining whether the model is sufficiently trained and accurate for identifying a related key-value pairing in one or more new forms based on whether the model has a confidence value for identifying the related key-value pairing in the one or more new forms that meets or exceeds particular threshold confidence value; and [Chiticariu – para 0028 and 0030.]
if it is determined the model is not sufficiently trained, identifying a new set of one or more forms from the plurality of forms to obtain new ground truth key-value pairing data from based on a particular key-value pairing that falls below threshold of confidence of the model for use in identifying a related key- value pairing in the one or more new forms, or else, [Chiticariu – para 0028 and 0030. Results from a different annotator are new documents with respect to the initial annotator result test dataset (para 0028 and 0030).]
when it is determined the model is sufficiently trained, providing the model for use in identifying the related key-value pairing in the one or more new forms. [Chiticariu – para 0028-0031. The process is repeated from the same or different datasets until sufficiently trained, which corresponds to meeting the accuracy threshold of Chiticariu.]

With respect to Claims 3 and 11: The computing system of claim 1, wherein
the thumbnail view includes presenting a separate icon with each thumbnail as the labeling status information that reflects whether the corresponding form has undergone labeling. [Ho, of Chiticariu in view of Ho and Saund, was relied upon to teach the multiple pane view of thumbnails and the image document being labeled, wherein the process of Ho is utilized to facilitated efficient evaluation of the labeling. Said process of Ho utilized for the evaluation of labeled fields further teaches (Fig 8 para 0033 and 0037) the depiction of the fields (Fig 8 item 804) and their status as being correct or invalid/error (para 0037) hence requiring validation of said labeled fields of item 804 corresponding to the thumbnail documents and the expanded view form (item 802 Fig 8). The “reflects whether the corresponding form has undergone labeling” is reflected by the labeled fields of window 804 having label information associated therewith for the respective selected thumbnail of window 806 (see bold perimeter thumbnail of window 806 of Fig 8 that represents the selected thumbnail document displayed in 802 and 804).]

With respect to Claim 4: The computing system of claim 3, wherein
the method further includes dynamically changing at least one icon in at least one thumbnail image of the thumbnail view in response to labeling the form with the one or more keys to reflect that the form has been at least partially labeled. [As per the process of Fig 8-11 of Ho, and the teachings of Chiticariu and Saund, the alteration of the labeled fields to correct the information has been disclosed. Furthermore, as per the multiple pane/window evaluation process of Ho the labeling and editing of the thumbnail documents and their corresponding fields is depicted in Fig 8, wherein the edited field of the user interface implicitly changes as the user enters and confirms the label information.]

With respect to Claims 5 and 13: The computing system of claim 1, wherein
the identifying of the plurality of forms to utilize for harvesting key-value pairing ground truth from includes at least clustering the plurality of forms based on common attributes of the plurality of forms relative to other forms in the plurality of forms. [Chiticariu (para 0023) has disclosed the grouping of forms based on target concepts, such that one or more documents corresponding to having a feature that is the “target concept” are extracted to be trained and evaluated by the process of Chiticariu.]
	
With respect to Claims 7 and 15-16: The computing system of claim 1, wherein
the identifying of the one or more keys to use for labeling the forms includes: [Saund (para 0027 and 0029) one or “keys” labels are listed under labels (item 202 of Fig 2).]	
receiving a predetermined listing of keys; [Saund (para 0029) one or “keys” labels are listed under labels (item 202 of Fig 2).]
receiving user input that matches a particular key provided in predetermined listing of keys; [Saund (para 0029) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting the displayed buttons.]
selecting the particular key based on the provided input; and [Saund (para 0029) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting the displayed buttons.]
associate a shortcut with the key for enabling selection of the key to activate the key for labeling the single form in response to user input selecting the key from a display of the key and/or from entering the shortcut. [Saund (para 0030) has disclosed the use of shortcuts such as the dragging of the mouse to select a region for labeling, or the use of a lasso type tool. Also, shortcuts such as double clicking (para 0032 of Saund).]

With respect to Claim 8: The computing system of claim 7, wherein the method further includes:
displaying a key control panel with the particular key concurrently with the two frames; [Ho of Chiticariu in view of Saund and Ho has disclosed the concurrent display of documents within the GUI, whereas Saund was relied upon to teach the details of user selection and application of labels to a displayed document. Thus as per Ho and Saund of Chiticariu in view of Ho and Saund the display labeling controls (Fig 2 para 0029-0031 of Saund) on the display user interface having two panes (as per Ho) have been disclosed by the disclosed combined teachings of the prior art.]
receiving user input selecting the particular key; and [Saund (para 0029) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting the displayed buttons.]
receiving the corresponding user input selecting text from the single form, the text comprising the one or more associated values; [Saund (para 0029 and 0031) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting the displayed buttons. Saund (para 0030-0033) has further disclosed the user selection of pixels of the displayed image data, including those with text (Fig 14 of Saund), wherein regions are selected/highlighted based on user selection of Saund.]
highlighting the selected text in the display of the single form. [Saund – Fig 14.]

With respect to Claim 9: The computing system of claim 8, wherein the method further includes:
displaying the one or more associated values with the particular key in the key control panel. [Saund (Fig 3) wherein the associated label and their associated values in a control panel used for highlighting the values on the display.]

With respect to Claim 12: The method of claim 11, wherein the method further includes
dynamically changing at least one icon in at least one thumbnail image of the thumbnail view that indicates the single form has not been labeled, [Ho, of Chiticariu in view of Ho and Saund, was relied upon to teach the multiple pane view of thumbnails and the image document being labeled, wherein the process of Ho is utilized to facilitated efficient evaluation of the labeling. Said process of Ho utilized for the evaluation of labeled fields further teaches (Fig 8 para 0033 and 0037) the depiction of the fields (Fig 8  item 804) and their status as being correct or invalid/error (para 0037) hence requiring validation of said labeled fields of item 804 corresponding to the thumbnail documents and the expanded view form (item 802 Fig 8). The “reflects whether the corresponding form has undergone labeling” is reflected by the labeled fields of window 804 having label information associated therewith for the respective selected thumbnail of window 806 (see bold perimeter thumbnail of window 806 of Fig 8 that represents the selected thumbnail document displayed in 802 and 804).] in response to labeling the single form with the one or more keys, to reflect that the single form has been at least partially labeled. [As per the process of Fig 8-11 of Ho, and the teachings of Chiticariu and Saund, the alteration of the labeled fields to correct the information has been disclosed. Furthermore, as per the multiple pane/window evaluation process of Ho the labeling and editing of the thumbnail documents and their corresponding fields is depicted in Fig 8, wherein the edited field of the user interface implicitly changes as the user enters and confirms the label information.  Furthermore, as indicated above, the teachings of Ho include the indication of error/invalid label fields of the displayed documents (para (0037-0038) as a result of the application of the annotation process, then the guidance of the user through said indicated fields for validation.]

With respect to Claim 17: The method of claim 15, wherein the method further includes:
displaying a key control panel with the particular key concurrently with the two frames; [Ho of Chiticariu in view of Saund and Ho has disclosed the concurrent display of documents within the GUI, whereas Saund was relied upon to teach the details of user selection and application of labels to a displayed document. Thus as per Ho and Saund of Chiticariu in view of Ho and Saund the display labeling controls (Fig 2 para 0029-0031 of Saund) on the display user interface having two panes (as per Ho) have been disclosed by the disclosed combined teachings of the prior art.]
receiving user input directed at the key control panel for selecting the particular key; and [Saund (para 0029) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting the displayed buttons.]
activating the particular key for labeling of the one or more associated values. [Saund (para 0029) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting/activating the displayed buttons/keys.]

With respect to Claim 18: The method of claim 17, wherein the method further comprises:
receiving the corresponding user input selecting text from the single form, the text comprising the one or more associated values; and [Saund (para 0029 and 0031) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting the displayed buttons. Saund (para 0030-0033) has further disclosed the user selection of pixels of the displayed image data, including those with text (Fig 14 of Saund), wherein regions are selected/highlighted based on user selection of Saund.]
receiving user input modifying the one or more associated values that are associated with the particular key as the ground truth. [Saund (para 0029) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting/activating the displayed buttons/keys. The selection/activation being the application of the particular label or other information with the associated selected region/object as disclosed by Saund.]

With respect to Claim 19: The method of claim 18, wherein the method further includes:
displaying the one or more associated values with the particular key in the key control panel; and [Saund (Fig 3) wherein the associated label and their associated values in a control panel used for highlighting the values on the display.]
receiving the user input modifying the one or more associated values at the key control panel. [Saund (para 0029) one or “keys” labels are listed under labels (item 202 of Fig 2), wherein the labels, colors, and other options can be selected by user input with the GUI by selecting/activating the displayed buttons/keys. The selection/activation being the application of the particular label or other information with the associated selected region/object as disclosed by Saund.]

With respect to Claim 20: The method of claim 19, wherein the method further includes
saving the modified one or more associated values with the particular key as a key-value pairing comprising the ground truth. [Saund (para 0030-0033) has disclosed indicating the selections of labeling the form based on the use of mouse clicks, drag motions, drop motions, double clicks of said mouse buttons, and the use of keyboard buttons inkling at least a “space-bar”. The temporary/tentative form is generated by the selection process (para 0034-0035) and an output image and xml file are produced for the ground truth image (para 0044-0045 and 0002). Furthermore, Chiticariu has disclosed the saving of the results of the annotation for feeding into the learning algorithm.]
	
Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Chiticariu et al (US 2018/0246867), Saund et al (US 2011/0007964) and Ho (US 2016/0179313) as applied to at least claims 1, 5, and 10 above, in view of the teachings of Attaran et al (US 2007/0203903).
	
With respect to Claims 6 and 14: The computing system of claim 5, wherein [Chiticariu (para 0023) has disclosed the grouping of forms based on target concepts, such that one or more documents corresponding to having a feature that is the “target concept” are extracted to be trained and evaluated by the process of Chiticariu. Chiticariu has not further disclosed the following claim limitation further requiring “the identifying…..percentage of form in a particular cluster”.]
the identifying of the subset of forms from the plurality of forms includes selecting a predetermined percentage of forms in a particular cluster. [Attaran (abstract, and para 0014, 0034, and 0069) has disclosed providing documents of a set of documents based on a percentage of said documents within a predetermined percentage of the document concept to be retrieved.]
[Attaran and Chiticariu in view of Ha and Saund are analogous art of image data processing to process document image data. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the subset retrieval of documents for training as disclosed by Chiticariu, of Chiticariu in view of Ho and Saund, by limiting the retrieved subset/cluster of documents to a percentage number of said documents that are most relevant to target concept as disclosed by the teachings of Attaran. The motivation for combining would have been to retrieve documents for the process of Chiticariu that are the most relevant to the concept as disclosed by Attaran (para 0069).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Attaran with Chiticariu, Ho, and Saund to achieve the above set of claimed limitations.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanafi et al (“A Collaborative Framework for Structure Identification Over Print Documents”) has disclosed a collaborative method for learning rules for performing extraction on print type documents, and the generation of heuristics identifying the precision of said extractions.
Hanafi, M. F. (“Human-in-the-loop Tools for Constructing and Debugging Data Extraction Pipelines”) has disclosed an overview of user based manual and rule generation type methods of structure analysis and information extraction of documents that utilize and generate ground truth document images.
Saund et al (PixLabeler: User Interface for Pixel Level Labeling of Elements in Document Images”) has disclosed a user interface for generating ground truth document image data, wherein the selection of pixel data by the user is performed for purposes of labeling and learning the labeling of document image data.
Bernard et al (“VIAL: A Unified Process for Visual Interactive Labeling”) has disclosed a process of learning a model for labeling image data (page 1196 LHC “3.5 Labeling Interface” 1st para), wherein image data for user based interactive labeling are presented to a user in a visual interface to produce ground truth image data for the learning model of the process of Fig 2 (pg 1193 of Bernard).
Saund et al (US 2011/0007964) has disclosed a GUI for groundtruthing document image data having a comparison tool for comparing differences between groundtruth labels of the same document produced by multiple users, and producing a visualization that highlights said differences.
Saund (US 2011/0007970) has disclosed a document image processing method for segmenting and extracting textual information from a document image.
Chidlovskii et al (US 2007/0150801) has disclosed a user based document annotation method, wherein user proposed annotations are utilized for learning a model used to annotate additional document data.
Zagaynov et al (US 2019/0180094) has disclosed a method of clustering image documents based on similarities between feature points of each of said image documents.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666